Exhibit 10.1

290 Columbia Avenue E, Battle Creek, Michigan 49015
1295 Capital Avenue, N.E., Battle Creek, Michigan 49017
1 N. Bedford Road, Battle Creek, Michigan 49017
945 Euclid Avenue, Bay City (Kroger), Bay City, Michigan
48706 260 Washington Avenue, Bay City, Michigan 48708
3601 State Street, Saginaw, Michigan 48602
4850 Bay Road, Saginaw, Michigan 48604
5470 Gratiot Road, Saginaw, Michigan 48603
5500 Dixie Highway, Saginaw, Michigan 48601
7400 Bay Road, University Center (SVSU), Saginaw, Michigan 48710

BRANCH PURCHASE AGREEMENT

This Branch Purchase Agreement is made and entered into as of November 6, 2006,
by and among Independent Bank, a Michigan banking corporation (“IB”),
Independent Bank South Michigan, a Michigan banking corporation (“IBSM”) (IB and
IBSM are collectively and individually referred to as “Buyer”) and TCF National
Bank, a National Banking Association, with a regional office at 401 E. Liberty
Street, Ann Arbor, Michigan 48104 (“Seller”).

PREAMBLE

Seller operates various branch locations and is willing to sell certain branch
offices (the “Branches”), together with a conveyance of the fee title,
assignment of the lease or license agreement, as applicable, to the real
property for the Branches and the tangible personal property for the Branches,
and to transfer related deposit accounts and account loans to Buyer. Buyer is
willing to purchase, lease, and/or sublicense the Branches, together with the
applicable fee title, lease or license to this real property, and purchase the
tangible personal property and account loans, and assume the Branches’ deposits.
This Agreement sets forth the terms and conditions of the transaction. The
Branches are further defined in Section 1.6 below, and the particular Branches
to be purchased, leased and/or sublicensed by either IB or IBSM are set forth in
the attached Schedule 1.

AGREEMENT

In consideration of the mutual promises and conditions herein contained, the
parties hereby agree as follows:

Article 1. Terms and Definitions

In addition to the terms defined elsewhere in this Agreement, as used herein the
following terms shall have the following meanings:

Section 1.1.     Account. “Account” means all savings accounts, regular and
super NOW checking accounts, Jumbo Accounts, certificates of deposit, money
market deposit accounts, individual retirement accounts, Keogh accounts, United
States general accounts, United States Treasury Time Deposit Open Accounts, and
any other deposit accounts and deposit liabilities normally associated with a
financial institution and maintained at the Branches, plus interest accrued and
unpaid thereon, but specifically excluding Pledged Accounts.

--------------------------------------------------------------------------------



Section 1.2.     Account Loan. “Account Loan” means any loan (plus interest
accrued thereon through the Effective Time) resulting from a sum advanced to a
customer on the sole security value of a Purchased Account other than a
transaction account, as defined in the Federal Reserve Act and regulations,
which are outstanding as of the Effective Time and includes all promissory notes
and other credit agreements related to the Account Loans and copies of all
material files and records associated with such loans. Account Loans also
includes overdraft lines of credit on Purchased Accounts.

Section 1.3.     Affiliate. “Affiliate” means any Person controlling, controlled
by or under common control with another Person.

Section 1.4.     Agreement. “Agreement” means this agreement, together with all
of its schedules and exhibits. Such schedules and exhibits, herein referred to
as the “Schedules” and “Exhibits,” are hereby incorporated into this Agreement
by reference for all purposes, including conditions precedent for the Closing
and indemnification.

Section 1.5.     Assets. “Assets” means all Account Loans (if any), Personal
Property, and Real Property and all other necessary records related to the
Account Loans, Purchased Accounts, Personal Property, and Real Property.

Section 1.6.     Branches. “Branch” or “Branches” means one or more of the
branch offices located at 290 Columbia Avenue E., Battle Creek, Michigan 49015;
1295 Capital Avenue N.E., Battle Creek, Michigan 49017; 1 N. Bedford Road,
Battle Creek, Michigan 49017; 945 Euclid Avenue (Kroger), Bay City, Michigan
48706; 260 Washington Avenue, Bay City, Michigan 48708; 3601 State Street,
Saginaw, Michigan 48602; 4850 Bay Road, Saginaw, Michigan 48604; 5470 Gratiot
Road, Saginaw, Michigan 48603; 5500 Dixie Highway, Saginaw, Michigan 48601; and
7400 Bay Road, University Center, Saginaw, Michigan 48710 (“SVSU”). The SVSU
Branch is a campus student banking office, and does not currently accept cash
deposits. It is referred to as a Branch, and is included in the Branches as
defined above.

Section 1.7.     Claims. “Claims” means any and all pledges, liens, claims,
mortgages, security interests, and encumbrances.

Section 1.8.     Closing. “Closing” means the meeting at which Seller will
deliver title to the Assets and Transfer the Liabilities to Buyer against
payment therefor and assumption thereof, and at which the parties will exchange
the documents of Transfer and assumption, and instruments, provided for in
Article 7 hereof.

Section 1.9.     Closing Date. “Closing Date” means March 23, 2007. This will be
the date on which the Closing is consummated, subject to the satisfaction of the
conditions precedent to the Closing specified in Article 7.

Section 1.10.     Contracts. “Contracts” means the contracts and other
agreements that are set forth on Schedule 1.10.

Section 1.11.     Damages. “Damages” means all losses, claims, damages, costs,
expenses and liabilities, joint or several, resulting from the breach of a
representation, warranty, covenant, or agreement contained in this Agreement,
including, but not limited, to reasonable legal, accounting and other fees and
expenses incurred in connection with investigating, defending or preparing to
defend any such loss, claim, damage, costs, expense, or liability. If and to the
extent a claim for indemnification under this Agreement is based upon payments
to a third party, Damages shall also include interest thereon from the date the
payments are made until the same have been reimbursed. If and to the extent a
claim for indemnification under this Agreement is not based upon payments to a
third party, Damages shall also include interest thereon from the date on which
notice of the claim is first given until the same has been reimbursed. Such
interest shall be computed at the publicly announced “Prime Rate” of interest
charged by Buyer to its customers as in effect from time to time during the
period for which interest is payable. The amount of Damages in any particular
case shall be reduced by the amount of any insurance proceeds received or
receivable by the claimant in respect thereof.

2

--------------------------------------------------------------------------------



Section 1.12.     Effective Time. “Effective Time” means the effective time of
the Transfer of the Assets and assumption of the Liabilities to and by Buyer,
which shall be the close of business on the Closing Date.

Section 1.13.     Environmental Laws. “Environmental Laws” means any Laws
(including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act), including any plans, other criteria, or
guidelines promulgated pursuant to such Laws, now or hereafter in effect
relating to the generation, production, installation, use, storage, treatment,
transportation, release, threatened release, or disposal of Hazardous Materials,
or which governs or protects the health, safety, or environment or may result in
obligations or liability related thereto.

Section 1.14.     Hazardous Materials. “Hazardous Materials” means any material
or substance:

  a. which is or becomes defined as a “hazardous substance,” “pollutant,” or
“contaminant,” pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. 9601 et seq.) as amended and
regulations promulgated thereunder;


  b. containing gasoline, oil, diesel fuel or other petroleum products;


  c. which is defined as “hazardous waste” pursuant to the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901 et seq.) as amended and regulations
promulgated thereunder;


  d. containing polychlorinated biphenyls (PCBs);


  e. containing asbestos;


  f. which is radioactive;


  g. the presence of which requires investigation or remediation under any
Environmental Law; or


  h. which is defined or identified as a “hazardous waste,” “hazardous
substance,” “pollutant,” “contaminant” or “biologically Hazardous Material”
under any Environmental Law.


Section 1.15.     Jumbo Accounts. “Jumbo Accounts” means simple interest, large
denomination certificates of deposit and other Accounts, any portion of which is
not insured by the Federal Deposit Insurance Corporation.

Section 1.16.     Laws. “Laws” means all federal, state and local laws, rules,
regulations, ordinances, orders, permits, decrees, and other governmental
requirements.

Section 1.17.     Liabilities. “Liabilities” means all Purchased Accounts (a
detailed list in computerized form of the Purchased Accounts to be delivered to
Buyer prior to the Closing, subject to acknowledgment by Buyer as definitive,
such list being described on Schedule 1.17 to this Agreement) plus interest
accrued thereon through the Effective Time. Liabilities include the assumption
by Buyer of the liquidation account, if any, relative to such Purchased Accounts
under 12 C.F.R. 563b.445(b) in the event of the complete liquidation of Buyer.

3

--------------------------------------------------------------------------------



Section 1.18.     Overdrawn Accounts. “Overdrawn Accounts” means Purchased
Accounts with negative balances.

Section 1.19.     Permitted Encumbrances. “Permitted Encumbrances” means (i) all
restrictions, conditions, reservations and easements of record, as disclosed by
the title insurance commitment for the Real Property or easements that are in
visible use on the Real Property, which are not objected to by Buyer; (ii) real
estate taxes and assessments, both general and special, which are not yet due
and payable; (iii) those matters revealed by Buyer’s survey of the property and
which are not objected to by Buyer; and (iv) such other matters as Buyer may
expressly approve in writing.

Section 1.20.     Person. “Person” means any natural person, firm, corporation,
partnership, association, trust or governmental body.

Section 1.21.     Personal Property. “Personal Property” means the furniture,
furnishings, appliances, equipment, supplies, records, documents and other
tangible and intangible personal property, situated in and on the Branches and
owned by Seller, as set forth on Schedule 1.21 and (i) the Cash on Hand (which
shall include all teller working cash, petty cash, and vault cash, together with
all cash at the ATMs listed on Schedule 1.21) as of the Effective Time, (ii) all
cash due from other Persons to supplement the Cash on Hand at the Branches as of
the Effective Time, and (iii) all safe deposit facilities (including customer
assets and related documents), if any, at the Branches.

Section 1.22.     Pledged Accounts. “Pledged Accounts” means all certificates of
deposit and deposit accounts as of the Effective Time that have been pledged or
otherwise restricted because of a debt owed to Seller or another creditor which
is not an Account Loan. Pledged Accounts are not to be transferred to Buyer.

Section 1.23.     Purchased Accounts. “Purchased Accounts” means all of the
Accounts at the Effective Time, including Overdrawn Accounts. Upon the closing
of an Account before the Closing Date, it shall thereafter be excluded from the
Purchased Accounts.

Section 1.24.     Real Property. “Real Property” means Seller’s interest in the
real property and all improvements thereon located at 290 Columbia Avenue E.,
Battle Creek, Michigan 49015; 1295 Capital Avenue N.E., Battle Creek, Michigan
49017; 1 N. Bedford Road, Battle Creek, Michigan 49017; 945 Euclid Avenue
(Kroger), Bay City, Michigan 48706; 260 Washington Avenue, Bay City, Michigan
48708; 3601 State Street, Saginaw, Michigan 48602; 4850 Bay Road, Saginaw,
Michigan 48604; 5470 Gratiot Road, Saginaw, Michigan 48603; 5500 Dixie Highway,
Saginaw, Michigan 48601; and 7400 Bay Road, University Center (SVSU), Saginaw,
Michigan 48710, together with all easements or rights of way appurtenant
thereto, as further described in Schedule 1.24. Real Property does not include
off-site locations at which Seller operates automated teller machines or
conducts any other activity. Unless the context indicates otherwise, Real
Property includes the interest of Seller (i) as licensee in the Real Property
and improvements thereon located in the Kroger store at 945 Euclid Avenue, Bay
City, Michigan; (ii) as lessee of the Branch premises on the Saginaw Valley
State University campus at 7400 Bay Road, University Center, Michigan; and
(iii) as lessee under an Indenture of Lease for the Branch premises at 4850 Bay
Road, Saginaw, Michigan.

Section 1.25.     Regulatory Approvals. “Regulatory Approvals” means any
certifications, authorizations, licenses, permits and other governmental
approvals (or non-disapprovals where specific approval is not required) required
to be obtained in connection with the Closing and the transactions contemplated
by this Agreement under any applicable law or regulation, including such
required approvals from the Office of the Comptroller of the Currency (“OCC”),
the Michigan Office of Financial and Insurance Services, and other bank or
thrift regulatory authority.

4

--------------------------------------------------------------------------------



Section 1.26.     Seller’s Knowledge and Belief. “Seller’s Knowledge and Belief”
means actual knowledge held by any of Seller’s officers of the level of Vice
President or higher and all information included in the records and documents in
any such officer’s possession or control.

Section 1.27.     Taxes. “Taxes” means all federal, state and local income,
franchise, property, payroll, sales, intangibles and other taxes and assessments
and any interest or penalties thereon.

Section 1.28.     Transfer. “Transfer” means to sell, assign, convey, transfer
and deliver. Transfer also includes a sublicense or sublease when it is used to
refer to the transfer of Seller’s interest in a license or a lease.

Article 2. Purchase and Sale of Assets/Assumption of Liabilities

Section 2.1.     Sale of Assets; Assignment of Liabilities. Subject to
satisfaction or waiver of the conditions precedent set forth in Sections 7.2 and
7.3 below, Seller shall at the Closing:

  a. Transfer to Buyer by appropriate bill of sale, deed or other Transfer
documentation all of Seller’s right, title, and interest to the Assets as of the
Effective Time;


  b. Transfer to Buyer all Liabilities as of the Effective Time; and


  c. Transfer to Buyer funds in an amount equal to the outstanding amount of the
Purchased Accounts (with Overdrawn Accounts netted out) as of the Effective Time
plus all accrued and unpaid interest thereon as of the Effective Time, less the
Purchase Price as set forth in Section 3.1 hereof, and subject to the
adjustments of Section 3.3. Such funds shall be tendered no later than 10:00
a.m. on the Closing Date, but not prior to the execution of the Closing
documents, in immediately available funds by wire transfer to an account and at
a financial institution designated by Buyer with instructions provided prior to
the Closing Date. Buyer acknowledges that Seller has made no representations or
warranties concerning the suitability of the Assets for Buyer’s intended
purposes. Buyer further acknowledges that any Account Loans are to be
transferred to Buyer without recourse.


Section 2.2.     Assumption of Liabilities by Buyer. In consideration of, and in
full payment for, the Purchased Accounts to be transferred by Seller to Buyer
pursuant to Section 2.1 hereof, Buyer shall, at the Closing, assume the
Liabilities. Any prospective assessments made by the FDIC or any other agency
with respect to Purchased Accounts after the Effective Time shall be a Liability
assumed by Buyer.

Article 3. Consideration

Section 3.1.     Purchase Price. Subject to the adjustments to be made under
Section 3.2, the total purchase price (the “Purchase Price”) shall be the sum of
the following:

  Premium:
11.5% of the average aggregate amount of the Accounts, which are expected to
become the Purchased Accounts (including accrued and unpaid interest), for the
ninety (90) day period ending on a day one week preceding the Closing Date,
except that the premium on the Purchased Accounts shall not be less than 90% nor
more than 110% of the premium calculated at 11.5% of the average aggregate
amount of the Accounts (including accrued and unpaid interest) for the month of
September 2006. For purposes of determining the Premium, Overdrawn Accounts will
be treated as having a zero balance.


5

--------------------------------------------------------------------------------



  Loan Principal:
100% of the Account Loans (including accrued and unpaid interest) at the
Effective Time;


  Fixed Assets:
Real Property: Three Million Seven Hundred Fifty Thousand Dollars
($3,750,000.00); Personal Property (excluding Cash on Hand): Five Hundred
Thousand Dollars ($500,000.00);


  Cash on Hand:
100% of the Cash on Hand in the Branches at the Effective Time.


Section 3.2.     Allocation of Purchase Price. The Parties agree that for
purposes of federal, state and local tax laws, each Party shall report that the
Purchase Price, as finally adjusted, as allocated in the manner set forth on
Schedule 1.5 (the “Allocation”). The Allocation shall be conclusive and binding
upon the Parties and each Party shall prepare IRS Forms 8594 and all other tax
returns and additional filings required by the Internal Revenue Code of 1986, as
amended, and any other state or local tax laws in a manner consistent with the
Allocation. Each Party shall notify the other of any audit or proposed audit
adjustment by any taxing authority that affects the Allocation.

Section 3.3.     Purchase Price Adjustments. All Branch utility expenses,
deposit insurance premiums, to the extent they inure to the benefit of Buyer
(including premiums payable or previously paid in connection with the insurance
of the Purchased Accounts (“FDIC Insurance”), prepaid service contracts or
licenses or leases that are included within the Contracts, and other prepaid or
subsequently payable expenses expressly agreed to in writing between Buyer and
Seller shall be prorated on a daily basis between Buyer and Seller as of the
Effective Time to the extent determinable prior to the completion of the Final
Settlement Statement as described in Section 3.4, and to the extent not then
determinable, within thirty (30) days of the Closing Date (or when later
known) between Buyer and Seller by cash adjustments. Buyer agrees to reimburse
Seller for the pro rata share of any prepaid or subsequently paid FDIC Insurance
premiums applicable to the Purchased Accounts adjusted as of the Closing Date.
Seller shall invoice Buyer for any adjustments to the Purchase Price described
herein if such adjustments are not made by use of the settlement statements in
Section 3.4, no later than sixty (60) days after the Closing Date, and Buyer
shall make payment thereof within ten (10) days after receipt of the invoice.
Buyer shall invoice Seller for any adjustment due hereunder no later than sixty
(60) days after the Closing Date, and Seller shall make payment thereof within
ten (10) days after receipt of the invoice. Real Property taxes shall be
prorated in a manner consistent with that generally used in the county and city,
township, or other subdivision of the county in which the Branch is located. If
there is no such common method, then the proration shall be as set forth by
Michigan law. Special assessments, if any, which are due and payable at the
Effective Time shall be paid by Seller, except Buyer shall pay any new special
assessments or special assessments payable in installments where the special
assessment or installment is due and payable after the Effective Time. Seller
shall pay or provide a credit for the transfer taxes and recording charges due
upon the Transfer of the Real Property.

Section 3.4.     Preliminary and Final Settlement Statements. Seller shall
prepare a Preliminary Settlement Statement based on information available as of
one week prior to the Closing, which shall be delivered to Buyer prior to the
Closing. The Closing shall be conducted using this Preliminary Settlement
Statement, which the parties shall agree upon consistent with the terms of this
Agreement as a part of the Closing documents. Seller will then, within seven
(7) days after the Closing, prepare, execute, and deliver to Buyer the Final
Settlement Statement which will adjust the Preliminary Closing Statement based
on information then available through the Effective Time. Buyer shall, subject
to its review and approval, consistent with the terms of this Agreement, execute
the Final Settlement Statement. The parties shall make an appropriate payment
based on the adjusted amount due as agreed to on the Final Settlement Statement,
with interest calculated on this adjusted amount at the Federal Funds Rate for
the period with and including the Closing Date to, but not including, the date
of payment. The form of the Preliminary and Final Settlement Statement is
attached as Schedule 3.4.

6

--------------------------------------------------------------------------------



Section 3.5.     Overdrawn Accounts and Uncollected Items Post Closing
Procedures. Seller will pay Buyer all amounts for items posted by Seller prior
to the Effective Time and that Buyer has not, in the ordinary course of
business, collected on Overdrawn Accounts at the end of thirty (30) days
following the Closing Date, plus interest on such amounts calculated at the
Federal Funds Rate in effect thirty (30) days following the Closing Date. The
items representing the sum paid by Seller hereunder, if any, for the Overdrawn
Accounts and uncollected items will then be assigned to Seller.

Article 4. Representations and Warranties of Seller

Seller hereby makes the following representations and warranties to Buyer and
Seller hereby undertakes those certain obligations pertaining to Seller that are
set forth in this Section 4.

Section 4.1.     Corporate Organization. Seller is a national association duly
organized and existing in good standing under the laws of the United States and
possesses full corporate power and all necessary approvals to own and operate
the Branches and to carry on its business as presently owned, operated, or
conducted by it. Seller is duly qualified to do business and is in good standing
under the laws of the United States. Seller is a member in good standing of the
Federal Reserve Bank of Minneapolis and Seller’s Accounts are insured by the
FDIC to the fullest extent permitted under federal law. No proceedings for the
termination or revocation of such insurance are pending, nor to Seller’s
Knowledge and Belief threatened, and Seller is not currently under any cease and
desist order by the OCC, FDIC, or other regulatory agency, nor to Seller’s
Knowledge and Belief is any such action threatened which would preclude Seller
from entering into or consummating this Agreement.

Section 4.2.     Corporate Authority. Seller has full right, power and authority
to Transfer the Assets and Liabilities to Buyer and to otherwise fully perform
Seller’s obligations under this Agreement, subject however to (i) Seller
receiving the Regulatory Approvals; and (ii) compliance by Buyer with all of its
obligations under this Agreement. Seller has full right, power and authority to
execute and deliver this Agreement and each of the documents and instruments
contemplated hereby. Seller shall take all necessary corporate action to approve
this Agreement and the transactions contemplated hereby. Upon such action to so
approve, this Agreement, and each such other document and instrument, constitute
a valid and binding obligation of Seller enforceable in accordance with its
terms except as the same may be limited by bankruptcy, insolvency,
reorganization, or other Laws relating to or affecting the enforcement of
creditors’ rights [including, without limitation, the avoidance powers of the
FDIC pursuant to the Federal Deposit Insurance Act] and except as courts of
equity may limit certain remedies such as specific performance.

Section 4.3.     No Default Effected. The execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby, subject to the fulfillment of the terms and compliance with
the provisions hereof and the receipt of all Regulatory Approvals will not
conflict with, or result in the breach of, or a default (or an occurrence which,
with the lapse of time or action by a third party, could result in a breach or
default) with respect to (i) any of the terms, conditions, or provisions of any
Laws applicable to Seller or any Affiliate of Seller, or of the charter or
bylaws of Seller; (ii) any agreement or other instrument to which Seller or any
Affiliate of Seller is a party or is subject, or by which Seller or any
Affiliate of Seller or any of their properties or Assets are bound; or (iii) any
order, judgment, injunction, decree, or award of any court, arbitrator,
government agency, or public official by which Seller or any Affiliate is bound.

7

--------------------------------------------------------------------------------



Section 4.4.     Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by Seller without the
intervention of any other Person acting on behalf of Seller or any Affiliate of
Seller in such manner as to give rise to any valid claim by a Person against
Seller for a reimbursement of expenses or a finder’s fee, brokerage commission,
or other similar payment, and Seller shall pay all commissions, fees, costs and
expenses, directly or indirectly due any such Person and indemnify Buyer against
all commissions, fees, costs, expenses, or other similar payments in connection
therewith.

Section 4.5.     Litigation. There are no actions, causes of action, claims,
suits or proceedings, pending or, to the best of Seller’s knowledge, threatened,
against Seller or materially affecting the Branches, or any of the Assets,
whether at law, in equity or before or by a governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, and to the best
of Seller’s Knowledge and Belief there are no unresolved disputes under any
written or oral agreement, whether express or implied, to which Seller is a
party, or by which it is bound that would materially affect the Branches, any of
the Assets or Accounts, or the transactions contemplated hereby, and Seller has
no knowledge of any state of facts or the occurrence of any event which would
form the basis for any claim which would materially affect the Branches, any of
the Assets or Accounts, or the transactions contemplated hereby.

Section 4.6.     Purchased Accounts. The Purchased Accounts of Seller are
insured by FDIC and no action is pending or has been threatened by the FDIC
against Seller with respect to the termination of such insurance. The Purchased
Accounts (i) are in all respects genuine and enforceable obligations of Seller
and have been acquired and maintained in compliance with all applicable Laws,
including (but not limited to) the Truth in Savings Act and regulations
promulgated thereunder; (ii) were acquired in the ordinary course of Seller’s
business; and (iii) are not subject to any Claims that are superior to the
rights of Persons shown on the records delivered to Buyer indicating the owners
of such Accounts, other than claims against such Account owners, such as state
and federal tax liens, garnishments, and other judgment claims, which have
matured or may mature into claims against the respective Accounts.

Section 4.7.     Title to Assets. Seller has good and marketable title to the
Assets and complete and unrestricted power to Transfer the Assets to Buyer free
and clear of any and all Claims, subject to (i) receipt of the Regulatory
Approvals; (ii) compliance by Buyer with the conditions to the Closing; and
(iii) the Permitted Encumbrances with respect to the Real Property. To the best
of Seller’s Knowledge and Belief, there are no defects in, or damage to, any
Assets, reasonable wear and tear excepted, other than such as would be plainly
visible upon a due diligence inspection of the Real Property and Personal
Property. The Account Loans are valid, legally binding and enforceable in
accordance with the terms of the underlying instruments and are not subject to
any legal or equitable defenses or to set off. Seller has, and Buyer will have
at the Effective Time, the full right of set off as to principal and interest
against the Purchased Account securing any such loan.

Section 4.8.     Proceedings Relating to Properties. No proceedings to take all
or any part of the Real Property by condemnation or right of eminent domain are
pending or, to the best of Seller’s Knowledge and Belief, threatened. Seller’s
use of the Real Property is not, and no complaints have been received by Seller
that Seller is, in violation of applicable health, zoning, platting,
subdivision, use, safety, energy and environmental or similar Laws, ordinances,
regulations and restrictions. To the best of Seller’s Knowledge and Belief, and
except as disclosed by title insurance commitment or by survey, there is no
violation of any applicable building restriction or restrictive covenant. To the
best of Seller’s Knowledge and Belief, the Real Property is adequately serviced
by all utilities necessary for effective operation as presently used for a
financial institution office.

8

--------------------------------------------------------------------------------



Section 4.9.     Contracts and Agreements. A true and complete copy of each
contract identified in the Schedules and being assumed by Buyer has been
delivered to Buyer, and each such contract has been listed on one of the
Schedules and attached to this Agreement. Each such contract is valid and
enforceable according to its terms, and Seller is not in actual or, to its
knowledge, alleged default thereunder and there has been no event which, with
notice or the lapse of time, or both, would constitute a default under any such
contract by Seller.

Section 4.10.     Personnel. Schedule 4.10 sets forth a true and correct list of
all employees of the Branches as of the date it was prepared. Buyer agrees to
keep information pertaining to such employees in strictest confidence and to
confine knowledge of such information to those of its officers and personnel who
have a need to know such information in connection with the performance of their
duties. Employees may be participating in benefit plans and sales incentive
plans of limited duration, and which plans Buyer will not assume. None of the
employees of the Branches is a party to any employment contract, formal or
informal, oral or written, or represented under any collective bargaining
agreement relating to employment with Seller, except as follows: Employees who
are registered to sell securities products are subject to an employment
agreement with TCF Investments, Inc. (f/k/a TCF Securities, Inc.)(“TCF
Investments”). Employees who are licensed to sell insurance products are subject
to an employment agreement with TCF Insurance Agency, Inc. (f/k/a TCF Financial
Insurance Agency Michigan, Inc.)(“TCF Agency”). Employment agreements with TCF
Investments and TCF Agency (collectively the “Employment Agreements”) contain
non-solicitation provisions. A list of the Employment Agreements is set forth on
Schedule 4.10. Seller shall cause the non-solicitation provisions of the
Employment Agreements to not be enforced. Notwithstanding the foregoing, on or
before the Closing Date, all employees subject to the Employment Agreements will
be required to return to Seller all non-public information in their possession
concerning customers who have purchased securities or insurance products through
Seller or its Affiliates and any other confidential information of Seller or
Seller’s Affiliates which are not transferred to Buyer under this Agreement. All
the other provisions of the Employment Agreements will remain in full force and
effect.

Section 4.11.     Compliance with Laws. Insofar as it may affect the
transactions contemplated by this Agreement, Seller is in material compliance
with all Laws applicable to the operation of its business as presently conducted
at the Branches, specifically including, without limitation, compliance with all
interest and usury laws, laws and regulations concerning truth-in-lending,
truth-in-savings, usury, fair credit reporting, consumer protection,
occupational safety, civil rights, and labor and/or employment laws. Seller has
received no written notice from any federal, state or governmental agency
indicating that such agency would oppose or not grant or issue its consent or
approval, if required, with respect to the transactions contemplated by this
Agreement.

Section 4.12.     Disclosure. Seller represents that (i) each of the Schedules
and Exhibits hereto is a true and complete list of the specific information to
be set forth thereon; and (ii) no representation or warranty by Seller in this
Agreement, nor any statement, record, exhibit, schedule, or certificate
furnished or to be furnished to Buyer pursuant hereto, contains or will contain,
any untrue statement of a material fact. Any item disclosed by Seller is only
deemed disclosed in connection with the specific representation to which it is
explicitly referenced.

Section 4.13.     Documents and Records. The forms of certificates, passbooks,
notes in connection with Accounts, Account Loans, individual retirement account
and Keogh account trust agreements, and other agreements relating to the
Purchased Accounts and Account Loans have been delivered to Buyer as set forth
on Schedule 4.13. At or before the Closing, records of all Purchased Accounts
and Account Loans will be made available as set forth on Schedule 1.17. The
documents evidencing the Purchased Accounts, as maintained by Seller in hard
copy or film, will likewise be provided to Buyer.

9

--------------------------------------------------------------------------------



Section 4.14.     IRS Reporting. Seller represents that Seller has complied with
the requirements of the Internal Revenue Service regarding taxpayer
identification number certification, interest information reporting and backup
withholding of interest payable in connection with the Purchased Accounts, and
with all individual retirement accounts and Keogh reporting requirements.

Section 4.15.     Environmental Matters. There is no legal, administrative,
arbitral or other proceeding, claim, action, cause of action or governmental
investigation pending or, to the best of Seller’s Knowledge and Belief,
threatened which seeks to impose on Seller or any predecessor of Seller in
connection with the Branches any material liability arising under any
Environmental Laws, nor is there to the best of Seller’s Knowledge and Belief,
any basis for any of the foregoing. Seller is not subject to any agreement,
order, judgment, decree or memorandum by or with any court, governmental
authority, regulatory agency or third party imposing any such liability with
respect to the Real Property. To the best of Seller’s Knowledge and Belief,
there are no environmental conditions such as above ground or under ground
storage tanks, discharges or emissions or releases of Hazardous Materials which
constitute a violation of any Environmental Laws present at, on, under, or above
the Real Property and that would require any remediation by Seller. The
foregoing notwithstanding, Buyer shall not rely upon Seller for any
environmental due diligence, and instead shall rely upon that done by Buyer
pursuant to Section 6.21.

Section 4.16.     Employee Benefit Plans. Certain employee benefit plans as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), are being maintained by Seller (the “Employee Benefit
Plans”). With respect thereto, to the best of Seller’s Knowledge and Belief;
(i) each of the Employee Benefit Plans is being administered in all material
respects in accordance with the documents and instruments governing such plan,
such documents and instruments are consistent with the provisions of ERISA, and
neither Seller, the Employee Benefit Plans nor the trustees or administrators of
the Employee Benefit Plans has breached any fiduciary duty with respect to the
Employee Benefit Plans imposed by ERISA; (ii) neither Seller, the Employee
Benefit Plans nor the trustees or administrators of the Employee Benefit Plans
has engaged in any “prohibited transaction” (as such term is defined in
Section 4975 of the Code, or in Part 4 of Subtitle B or Title I of ERISA;
(iii) each of the Employee Benefit Plans which is a “pension plan” as defined in
Section 3(2) of ERISA has been determined by the appropriate District Director
of Internal Revenue to be “qualified” within the meaning of Section 401(a) of
the Code and, to the best of Seller’s Knowledge and Belief, there are no facts
which would adversely affect the qualified status of any of such plans;
(iv) with respect to each of the Employee Benefit Plans, there has been material
compliance with the reporting and disclosure requirements of ERISA; and (v) no
representations have been made to participants or beneficiaries with respect to
benefits under the Employee Benefit Plans that would entitle them to benefits
greater than or in addition to the benefits provided by the actual terms of such
plans.

Section 4.17.     Taxes. Seller has filed all federal, state, county, local and
foreign tax returns, including information returns, required to be filed by it,
and paid all Taxes owed by it, including those with respect to income,
withholding, social security, unemployment, workers compensation, franchise, ad
valorem, premium, excise and sales taxes, and no taxes shown on such returns or
assessments received by it are delinquent. Seller is not a party to any pending
action or proceeding, nor to the best of Seller’s Knowledge and Belief is any
such action or proceeding threatened by any governmental authority for the
assessment or collection of taxes, interest, penalties, assessments or
deficiencies, and no issue has been raised by any federal, state, local or
foreign taxing authority in connection with an audit or examination of the tax
returns, business or properties of Seller which has not been settled, resolved
and fully satisfied. Seller has paid all taxes owed by it or which it is
required to withhold from amounts owing to employees, creditors, Account
holders, or other third parties. For all completed years, Seller has duly and
timely sent to each Purchased Account holder a Form 1099 (or a substitute form
permitted by law) relating to interest, earnings or dividends paid on such
accounts for those periods. The foregoing provisions of this Section 4.17
notwithstanding, it shall not be a breach of such if Seller does have tax
appeals or other issues with any taxing authority, as long as such (i) do not
limit Seller’s ability to close the transaction contemplated by this Agreement,
and (ii) Seller promptly honors its indemnification obligation for taxes
attributable to its operation as set forth in Section 6.6 and this Section 4.17.

10

--------------------------------------------------------------------------------



Article 5. Representations and Warranties of Buyer

Buyer hereby makes the following representations and warranties to Seller, and
Buyer hereby undertakes those certain obligations pertaining to Buyer that are
set forth in this Section 5:

Section 5.1.     Corporate Organization. Buyer is a state chartered bank, duly
organized and validly existing under the laws of the State of Michigan and
possesses full corporate power and all necessary approvals to own and operate
its properties and to carry on its business as presently owned, operated and
conducted by it. Buyer’s accounts are insured by the FDIC to the fullest extent
permitted under federal law. No proceedings for the termination or revocation of
such insurance are pending or to Buyer’s knowledge threatened, and Buyer is not
currently under any cease and desist order by the Michigan Office of Financial
and Insurance Services, the FDIC or other regulatory agency; nor to Buyer’s
knowledge is any such action threatened which would preclude Buyer from entering
into or consummating this Agreement.

Section 5.2.     Corporate Authority. Buyer has full right, power and authority
to acquire the Assets and assume the Liabilities from Seller and to otherwise
fully perform Buyer’s obligations under this Agreement, subject however to Buyer
receiving the Regulatory Approvals and performance by Seller of its obligations
under this Agreement. Buyer has full right, power and authority to execute and
deliver this Agreement and each of the documents and instruments contemplated
hereby. Buyer has taken all necessary corporate action to approve this Agreement
and the transactions contemplated hereby. This Agreement, and each such other
document and instrument, constitutes a valid and binding obligation of Buyer
enforceable in accordance with its terms except as the same may be limited by
bankruptcy, insolvency, reorganization, or other Laws relating to or affecting
the enforcement of creditors’ rights including, without limitation, the
avoidance powers of the FDIC pursuant to the Federal Deposit Insurance Act and
except as courts of equity may limit certain remedies such as specific
performance.

Section 5.3.     No Default Effected. The execution and delivery of this
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated hereby, subject to the fulfillment of the terms and compliance with
the provisions hereof and all Regulatory Approvals, will not conflict with, or
result in the breach of, or a default (or an occurrence which, with the lapse of
time or action by a third party, could result in a breach or default) with
respect to (i) any of the terms, conditions or provisions of any Laws applicable
to Buyer or any Affiliate of Buyer, or of the charter or bylaws of Buyer;
(ii) any agreement or other instrument to which Buyer or any Affiliate of Buyer
is a party or is subject or by which Buyer or any Affiliate of Buyer or any of
their properties or Assets are bound; or (iii) any order, judgment, injunction,
decree, or award of any court, arbitrator, government agency or public official
by which Buyer is bound.

Section 5.4.     Brokers. Negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by Buyer with the
assistance of a Person acting as Buyer’s broker. Buyer shall pay all
commissions, fees, costs and expenses directly or indirectly due any such Person
acting as Buyer’s broker and indemnify Seller against all commissions, fees,
costs, expenses, or other similar payments in connection therewith.

Section 5.5.     Litigation. There are no actions, causes of action, claims,
suits, or proceedings, pending or, to the best of Buyer’s knowledge, threatened,
against Buyer which would materially affect the transactions contemplated
hereby, whether at law, in equity or before or by a governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign, and
there are no unresolved disputes under any written or oral agreement, whether
express or implied, to which Buyer is a party or by which it is bound that would
affect the Branches or the transactions contemplated hereby, and Buyer has no
knowledge of any state of facts or the occurrence of any event which could form
the basis for any claim which would affect the Branches or the transactions
contemplated hereby.

11

--------------------------------------------------------------------------------



Section 5.6.     Compliance with Law. Insofar as it may affect the transactions
contemplated by this Agreement, Buyer is in compliance with all Laws applicable
to the operation of its business.

Article 6. Covenants

Section 6.1.     Indemnification by Buyer. Buyer agrees to indemnify and hold
Seller and its officers, directors, employees, and controlling Persons harmless
from and against any and all Damages which may be sustained by Seller and its
officers, directors, employees, and controlling Persons by reason of Buyer’s
breach of any representation, warranty or covenant to Seller under this
Agreement. Buyer further agrees to indemnify and hold Seller and its officers,
directors, employees, and controlling Persons harmless from and against any and
all Damages which may be sustained by Seller and its officers, directors,
employees and controlling Persons by reason of Buyer’s actions with respect to
the Branches, the Purchased Accounts, the Assets or Liabilities transferred
hereunder, including, but not limited to, any claims brought by the owners of
the Purchased Accounts subsequent to the Closing Date for such Damages allegedly
caused by Buyer, except for Account holder claims based on Seller’s defaults.
Buyer’s covenants shall not be deemed to be violated by discharge of assumed
obligations in accordance with normal trade practices or by forbearing to
discharge any such obligation which Buyer is disputing in good faith and for
which Buyer has provided adequate reserves, provided Buyer indemnifies and holds
Seller and its officers, directors, employees, and controlling Persons harmless
in connection with the same as set forth above.

Section 6.2.     Indemnification by Seller. Seller agrees to indemnify and hold
Buyer and its officers, directors, employees, and controlling Persons harmless
from and against any and all Damages which may be sustained by Buyer and its
officers, directors, employees, and controlling Persons by reason of Seller’s
breach of any representation, warranty or covenant to Buyer under this
Agreement. Seller further agrees to indemnify and hold Buyer and its officers,
directors, employees, and controlling Persons harmless from and against any and
all Damages which may be sustained by Buyer and its officers, directors,
employees and controlling Persons by reason of Seller’s actions with respect to
the Branches, the Purchased Accounts, the Assets or Liabilities transferred
hereunder, including, but not limited to, any claims brought by the owners of
the Purchased Accounts subsequent to the Closing for such Damages allegedly
caused by Seller, except for Account holder claims based on Buyer’s defaults.
Seller’s covenants shall not be deemed to be violated by discharge of assumed
obligations in accordance with normal trade practices or by forbearing to
discharge any such obligation which Seller is disputing in good faith and for
which Seller has provided adequate reserves, provided Seller indemnifies and
holds Buyer and its officers, directors, employees, and controlling Persons
harmless in connection with the same as set forth above.

Section 6.3.     Sale without Recourse. Buyer agrees that the sale of the
Account Loans, Purchased Accounts and Personal Property provided for pursuant to
this Agreement is without recourse against Seller, it being understood that this
sale without recourse is not intended to and does not limit to any extent
Seller’s warranties, representations, and covenants set forth in this Agreement.
Nothing herein is intended to exclude such warranties and representations from
being extinguished to the extent, if any, provided in Section 10.8.

12

--------------------------------------------------------------------------------



Section 6.4.     Defense of Actions - Buyer Indemnifications. Seller shall
notify Buyer promptly of any lawsuit or claim against Seller which it has
reasonable cause to believe would entitle it to indemnification hereunder. Buyer
shall be entitled to assume at its expense the defense of, and to determine the
terms of settlement of, any such suit or claim, except that no term awarding
relief other than money Damages against Seller (or the officer, director,
employee, or Affiliate of Seller) may be agreed to without the consent of Seller
and, as appropriate, the other Person or Persons on whom that relief is to be
imposed, and no award of money Damages against Seller shall be agreed to without
satisfactory prior arrangements between Buyer and Seller to assure Seller that
Buyer will have sufficient funds available to respond to the award. If Buyer
promptly so elects to assume, and promptly so notifies Seller, and does assume,
the defense of any such suit or claim, it shall not be liable for any legal
expense or other expenses incurred by Seller with respect to such suit or claim
and Seller shall be solely responsible for those expenses (whether incurred by
Seller before or after Buyer assumes the defense of any such suit or claim). If
Buyer does not assume the defense of any such suit or claim, it shall thereafter
be barred from disputing the nature and amount of the Damages ultimately
incurred or determined to have been incurred by Seller in settling or litigating
the suit or claim.

Section 6.5.     Defense of Actions - Seller Indemnifications. Buyer shall
notify Seller promptly of any lawsuit or claim against Buyer which it has
reasonable cause to believe would entitle it to indemnification hereunder.
Seller shall be entitled to assume at its expense the defense of, and to
determine the terms of settlement of, any such suit or claim, except that no
term awarding relief other than money Damages against Buyer (or the officer,
director, employee, or Affiliate of Buyer) may be agreed to without the consent
of Buyer and, as appropriate, the other Person or Persons on whom that relief is
to be imposed, and no award of money Damages against Buyer shall be agreed to
without satisfactory prior arrangements between Seller and Buyer to assure Buyer
that Seller will have sufficient funds available to respond to the award. If
Seller promptly so elects to assume, and promptly so notifies Buyer, and does
assume, the defense of any such suit or claim, it shall not be liable for any
legal expense or other expenses incurred by Buyer with respect to such suit or
claim and Buyer shall be solely responsible for those expenses (whether incurred
by Buyer before or after Seller assumes the defense of any such suit or claim).
If Seller does not assume the defense of any such suit or claim, it shall
thereafter be barred from disputing the nature and amount of the Damages
ultimately incurred or determined to have been incurred by Buyer in settling or
litigating the suit or claim.

Section 6.6.     Sales and Transfer Taxes. Buyer and Seller agree that no sales
tax is due on the Personal Property subject to this transaction because it is
not in the ordinary course of business of either Buyer or Seller; however, in
the event that a sales tax is imposed by a governmental authority having
jurisdiction to impose such a tax, Buyer shall be responsible for the full and
timely payment of same and shall indemnify and hold harmless Seller for the
amount of any such taxes due, and from any expenses, fines, penalties, fees,
costs or other Damages resulting from the imposition of such tax or for any
failure to make timely payment thereof. Seller shall indemnify Buyer and hold
Buyer harmless for the amount of any taxes attributable to its operations prior
to the Closing Date, and from any expenses, fines, penalties, fees, costs or
other Damages resulting from the imposition of such tax or for any failure to
make timely payment thereof, provided that Buyer promptly notifies Seller of
same.

Section 6.7.     Regulatory Filings and Approvals. As soon as reasonably
practical, but not later than December 1, 2006, Buyer and Seller shall file all
applications, if any, required to obtain the Regulatory Approvals set forth on
Schedule 6.7 hereof. Buyer and Seller each agree to cooperate with the other in
providing advance copies of their respective applications such that each party
will be able to timely file any notices or applications required. Buyer and
Seller agree to pay the fees required of each of them in order to obtain the
Regulatory Approvals. Each party will use its best efforts to assist the other
party in obtaining approval of such applications, including, but not limited to,
participating in meetings and conferences as necessary to satisfy such
regulatory agencies. Schedule 6.7 identifies all Regulatory Approvals which will
be required if Buyer is to acquire and own the Assets, assume the Liabilities,
and conduct the operations and business of the Branches in accordance with all
applicable Laws and in accordance with the manner in which such business is
currently conducted. Buyer agrees to obtain Regulatory Approval by January 31,
2007.

13

--------------------------------------------------------------------------------



Section 6.8.     Seller Personnel. After the Closing, Buyer will offer
employment on an “at will” basis to those employees of the Branches that
properly complete Buyer’s required employment applications and satisfy all
required conditions to employment imposed by Buyer generally to all its
employees, including employee interviews, with base salaries to be not
materially less than provided by Seller, respectively. Buyer will provide
credit, for eligibility and vesting purposes only (and not benefit accruals),
under its benefit plans for service by these employees with Seller and will make
its regular medical coverage available to the employees no later than the day
after the Closing, except that no such credit will be given with respect to
retiree health insurance benefits offered by Buyer. To the extent an employee
rejects Buyer’s offer of employment, Seller may offer employment at one of its
other branches. Buyer will provide credit to such employees for any accrued but
unused 2007 vacation days. Nothing herein contained shall be construed as an
employment contract enforceable by any employee. In the event that Buyer elects
not to offer employment with Buyer to those employees of the Branches or
discharges an employee within one (1) year after the Closing Date other than for
“cause,” Buyer shall pay severance equal to the number of full years of combined
service with Seller multiplied by three (3) weeks (for officers) or two
(2) weeks (for non-officers) of such employee’s base salary that was in effect
as of the Closing Date, not to exceed one (1) times (for officers) or one-half
(.5) times (for non-officers) the applicable employee’s 2006 base salary. Each
employee shall be deemed an officer if such employee had that status with Seller
as of the Closing Date or thereafter with Buyer. Buyer may condition such
payment upon the receipt of an appropriate release of claims from such severed
employee.

Section 6.9.     Bulk Sales Act Indemnity. Seller shall promptly pay when due
all its creditors in order to avoid any claim by any such creditor against Buyer
or any of the Assets by virtue of the transactions contemplated hereby or any
bulk transfer provisions under applicable law, if any. Seller hereby agrees to
indemnify and hold Buyer harmless from Damages arising from failure of any
applicable bulk transfer law to be satisfied or from Seller’s failure to perform
this covenant.

Section 6.10.     Publicity and Press Releases. Any press releases and public
communications concerning this Agreement or the transactions contemplated hereby
by either party, other than notices required by federal or state regulation,
shall require the prior approval of the other party, which shall not be
unreasonably withheld, and the parties shall cooperate in casting such publicity
in a favorable light for both parties.

Section 6.11.     Expenses. Each party shall pay its own expenses in connection
with the negotiation of and consummation of the transactions contemplated
hereby, including each party’s applicable application fees to regulatory
authorities.

Section 6.12.     Confidentiality. Pending the Closing, all information
pertaining to Seller, its customers, employees and/or the Branches, obtained by
Buyer pursuant to this Agreement either before or after its execution, which is
not of public record, shall be deemed confidential information and shall not be
disclosed or disseminated, directly or indirectly, to any Person (other than
Buyer’s employees and advisors who need to know such information) for any reason
or for any purpose whatsoever, without the express written consent of Seller.
After the Closing, Buyer shall treat such information in a manner consistent
with any applicable privacy law and no less confidentially than it would any
information originated by it. To the extent there is no Closing by the Closing
Date or other subsequently agreed to date for the Closing, Buyer will return to
Seller all of Seller’s confidential information, including copies, whether
possessed by it, its advisors, or any other Person who has received it through
Buyer. The parties further agree that Buyer and Seller will mutually determine
the timing and content of notification to customers and the public of this
Agreement and the transaction contemplated hereunder. This section is in
addition to and not in replacement of any confidentiality agreements previously
agreed to by the parties.

14

--------------------------------------------------------------------------------



Section 6.13.     Cooperation. The parties to this Agreement shall use their
best efforts to cooperate with each other in taking such action that shall be
reasonably necessary to effectuate the consummation of the transactions
contemplated hereby and in every respect contained herein, including, but not
limited to, promptly supplying information and data upon reasonable request
prior to the Closing. From the day after the date of this Agreement until the
Closing Date, Seller shall provide to Buyer and its authorized agents and
representatives access during normal business hours and upon reasonable notice
to the properties, operations, books, records, contracts, documents and other
information relating to the Branches, subject to Buyer’s agreement that it will
comply with the requirements of financial privacy laws or similar laws relating
to account holders and other records; provided, however, that Buyer shall not
contact any Branch employee or any employee employed by Seller at the Branch
without the consent of Seller, which consent shall not be unreasonably withheld
or delayed, and a representative of Seller shall have the right to be present at
all meetings between Buyer and any such employee. The foregoing notwithstanding,
Buyer agrees that it will conduct such reviews and contact with Seller’s
personnel in a manner that does not significantly disrupt Seller’s operations
and that is designed to be as efficient and time conscious as possible.

Section 6.14.     [Reserved]

Section 6.15.     Negative Covenants. Except as may be required by regulatory
authorities, Seller shall not, without the prior written consent of Buyer:
(a) transfer to Seller’s other branches any of the Accounts (it being understood
that any Accounts not being transferred pursuant hereto are not included in such
prohibition of transfer) or transfer accounts at other branches to the Branches,
except upon the unsolicited request of a depositor in the ordinary course of
business, or to correct any error in attributing an account to a branch;
(b) transfer, assign, encumber or otherwise dispose of or enter into any
contract, agreement or understanding to transfer, assign, encumber or otherwise
dispose of any of the Assets, except in the ordinary course of business;
(c) except for necessary maintenance of the Branches, if any, invest in any
fixed assets or improvements to the Branches, except for improvements currently
in progress; (d) enter into any contract, commitment, lease or other transaction
relating to the Branches, which could be binding upon Buyer or otherwise affect
the Branches after the Effective Time; (e) offer interest rates on any
certificate of deposit or deposit account at the Branches in excess of those
interest rates paid on similar certificate of deposit or deposit accounts at
Seller’s other branches, except that Seller may match interest rates paid by
other financial institutions in Bay, Saginaw, Midland, and Calhoun Counties and
their adjacent counties in order to remain competitive; or (f) increase the
salary or benefits of employees at the Branches, or voluntarily make any
personnel changes at the Branches, unless in the ordinary course of business.

Section 6.16.     Assistance in Obtaining Regulatory Approvals. Seller agrees to
use all reasonable efforts to assist Buyer in obtaining all Regulatory Approvals
necessary to complete the transactions contemplated hereby, and Seller will
provide to Buyer or to the appropriate regulatory authorities all information
reasonably required of Seller to be submitted by Buyer in connection with such
approvals.

Section 6.17.     Real Estate, Title, and Surveys. At the Closing, Seller will
convey good and marketable fee simple title to the Real Property to Buyer free
and clear of all Claims other than Permitted Encumbrances for the seven
(7) Branches to which it holds the fee title. At least ten (10) Business Days
before the Closing Date, Seller shall deliver to Buyer the final form of the
deeds to which it proposes to effect the transfer of the Real Property on the
Closing Date. At the Closing, Seller also will provide for the Transfer of its
interest under the Indenture of Lease for the Branch at 4850 Bay Road, Saginaw,
Michigan, and Buyer will assume and perform all obligations of the tenant under
such lease, either by a sublease or other structure acceptable to the parties
and to the extent required by the Indenture of Lease to the landlord. Seller
shall, at its expense, cause to be delivered to Buyer as soon as is reasonably
practicable after the date hereof (in no event more than thirty (30) days after
the date hereof), a commitment for title insurance from a nationally recognized
title company agreeable to Buyer and Seller (the “Title Commitment”), in an
amount of $500,000 for each Branch, showing the terms and conditions under which
it will insure the title and interest of Buyer in and to the Real Property for
the eight (8) Branches described in this Section 6.17. The cost of the survey
obtained by Buyer at its option shall be borne by Buyer, and the cost of a title
insurance policy in the full amount of the Real Estate purchase price will be
borne by Seller.

15

--------------------------------------------------------------------------------



Unless Buyer notifies Seller of objections to any exceptions shown on the Title
Commitment or of any unacceptable survey defects in writing within thirty
(30) days of receipt of the later of (a) Title Commitment or (b) survey, as the
case may be, all such exceptions or survey defects reflected therein shall be
deemed Permitted Encumbrances. Any other provision of the Agreement
notwithstanding, survey defects not reported to Seller by December 1, 2006 shall
be deemed to be waived.

If the Title Commitment or survey referred to above disclose title exceptions or
survey defects other than Permitted Encumbrances, Seller shall have twenty
(20) days from the date of receipt of notice thereof (and the parties shall
postpone the Closing Date, if necessary to enable Seller to undertake such
activities) to have such exceptions or survey defects cleared, or to have the
title insurer commit or insure against loss or damage that may be occasioned by
such exceptions or survey defects by an endorsement in form and substance
satisfactory to Buyer. If the exceptions or survey defects are not removed or
endorsements over the exceptions or survey defects are not obtained, Buyer, upon
notice to Seller within fifteen (15) days after the expiration of the 20-day
cure period, may elect (i) to terminate this Agreement in which case this
Agreement shall be null and void and the parties shall be under no obligation to
proceed to the Closing; or (ii) Buyer may elect to take title notwithstanding
the exceptions and such exceptions shall be deemed Permitted Encumbrances.

Section 6.18.     Signs. Buyer shall, at its own expense, remove exterior
signage and the lettering and/or fascia of all interior signs from the Branches
that Seller does not elect to remove. Buyer shall be responsible for all
expenses incurred in patching or repairing the surfaces surrounding the signs.
Seller shall not be responsible for expenses incurred in connection with the
construction or placement of any signs by Buyer at the Branches.

Section 6.19.     Best Efforts to Satisfy Conditions. Seller covenants and
agrees that it: (a) will use its best efforts to satisfy the conditions to which
the obligations of Buyer are subject pursuant to this Agreement on or prior to
the Closing Date; and (b) will fully cooperate to facilitate the consummation of
the transactions contemplated by this Agreement including but not limited to the
operational aspects of the Transfer of the Assets and the assumption of the
Purchased Accounts.

Section 6.20.     Further Assurances. On and after the Closing Date, upon
Buyer’s reasonable request, Seller shall execute, acknowledge and deliver all
such acknowledgments and other instruments and take such further action as may
be necessary and appropriate to effectively Transfer the Real Property, the
other Assets, and the Purchased Accounts to Buyer.

Section 6.21.     Inspection of Premises. Prior to executing this Agreement,
Buyer has inspected or caused to be inspected the physical condition of the Real
Property and the Personal Property and is satisfied with its condition. Buyer
may obtain at Buyer’s expense a Phase I and, if appropriate, a Phase II
environmental assessment. Buyer shall first obtain Seller’s written consent
before any test wells or other steps are taken that extend beyond visual
inspection of the Real Estate and improvements thereon. Seller shall provide to
the consultant(s) reasonable access to all parcels of Real Property and shall
cooperate with such consultant’s reasonable requests in connection with such
audits, including requests for documentation and records and for interviewing
appropriate employees concerning such parcels. Any Damages caused by Buyer’s
inspection shall be repaired at Buyer’s expense. Buyer agrees to indemnify
Seller and hold it harmless from any liability caused by it to the Real Estate
in connection with the inspections or that arises following the Closing, unless
such liability was caused by Seller. Buyer, within sixty (60) days of this
Agreement, shall provide Seller with a copy of any environmental reports
prepared by its consultant (the “Environmental Report”). Buyer shall give Seller
prompt written notice of any environmental condition which Buyer reasonably
deems unacceptable. In the event that such notice is timely provided to Seller,
Seller may either elect to cure such conditions to the reasonable satisfaction
of Buyer or notify Buyer in writing within thirty (30) days of the receipt of
such notice from Buyer of its election not to cure the same. In such event,
Buyer may elect to terminate this Agreement by providing written notice thereof
to Seller within ten (10) days of the receipt of Seller’s notice. Failure to
deliver any notice required hereby on a timely basis shall constitute a waiver
of any objections Buyer may have with respect thereto. Except as otherwise
expressly provided in this Agreement, the Real Property and the Personal
Property shall be transferred to Buyer in an “as is” and “where is” condition.

16

--------------------------------------------------------------------------------



Article 7. Closing

Section 7.1.     Closing. The Closing shall take place at 10:00 a.m. on the
Closing Date at the offices of Seller in Ann Arbor, Michigan, or at such other
place as the parties may agree.

Section 7.2.     Conditions Precedent to Seller’s Obligation to Close. The
obligation of Seller to close the transactions contemplated by this Agreement is
subject to the satisfaction (unless waived in advance in writing by Seller) of
each of the following conditions at or prior to the Closing:

  a. The timely filing of applications by Buyer for Regulatory Approvals in
accordance with the terms of this Agreement;


  b. Seller shall have received all required Regulatory Approvals, regardless of
whether Seller or Buyer was required to apply for the same, without condition or
restriction, with respect to the transactions contemplated by this Agreement and
the applicable 15/30-day waiting period under Section 18(c)(6) of the Federal
Deposit Insurance Act (12 U.S.C. § 1828(c)(6)) and the Bank Merger Act shall
have expired without objection by the applicable banking agency, the Federal
Trade Commission, or the United States Justice Department;


  c. No action or proceeding shall have been instituted or threatened on or
before the Closing Date to prohibit or restrain consummation of any of the
transactions contemplated by this Agreement;


  d. Buyer shall have furnished the documents and satisfied the other
requirements contemplated in Section 7.5, 8.15, 8.16 and 8.17;


  e. The representations and warranties of Buyer shall be true and correct as of
the Closing Date and Buyer shall have performed all of its covenants and
obligations under this Agreement; and


  f. Seller shall have received an opinion from Buyer’s counsel, dated as of the
Closing Date, in form reasonably satisfactory to Seller and its counsel, to the
effect that:


  1. Buyer is a state chartered bank validly existing under the laws of the
State of Michigan and is qualified under Michigan laws to do business. Buyer’s
accounts are insured by the FDIC to the fullest extent permitted under federal
Law, and to such counsel’s knowledge (i) no proceedings for the termination or
revocation of such insurance are pending, or threatened; and (ii) Buyer is not
currently under any cease and desist order;


17

--------------------------------------------------------------------------------



  2. The execution, delivery and performance by Buyer of this Agreement and the
documents executed in connection herewith have been duly authorized by all
necessary corporate action, executed and delivered by, and each is a valid and
binding obligation of, Buyer, enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency, reorganization or other Laws relating to
or affecting the enforcement of creditors’ rights generally including, without
limitation, the avoidance powers of the FDIC pursuant to the Federal Deposit
Insurance Act and except that courts might award money Damages rather than
specific performance;


  3. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not violate any Law or violate any
provision of, or result in the breach of, or accelerate or permit the
acceleration of the performance required by the terms of the respective articles
or bylaws of Buyer, or any agreement known to such counsel to which Buyer is a
party or by which it or any of its Assets may be bound or any order, judgment or
decree known to such counsel to be binding upon Buyer; and


  4. Such counsel does not know of any litigation or other proceeding or
governmental investigation pending or threatened against or relating to Buyer
which might have a material adverse effect on or relating to the transactions
contemplated by this Agreement.


Section 7.3.     Conditions Precedent to Buyer’s Obligation to Close. The
obligation of Buyer to close the transactions contemplated by this Agreement is
subject to the satisfaction (unless waived in advance in writing by Buyer) of
each of the following conditions at or prior to the Closing:

  a. The timely filing of applications by Seller (if any are required) for
Regulatory Approvals in accordance with the terms of this Agreement;


  b. Buyer shall have received all required Regulatory Approvals, regardless of
whether Buyer or Seller was required to apply for the same, including the
authorization to establish a branch at the locations of the Branches, without
condition or restriction, with respect to the transactions contemplated by this
Agreement and the applicable 15/30-day waiting period under Section 18(c)(6) of
the Federal Deposit Insurance Act (12 U.S.C. § 1828(c)(6)) and the Bank Merger
Act shall have expired without objection by the applicable banking agency, the
Federal Trade Commission, or the United States Justice Department;


  c. No action or proceeding shall have been instituted or threatened on or
before the Closing Date to prohibit or restrain consummation of any of the
transactions contemplated by this Agreement;


18

--------------------------------------------------------------------------------



  d. Seller shall have furnished the documents and satisfied the other
requirements contemplated in Section 7.4, 8.15, 8.16 and 8.17;


  e. The representations and warranties of Seller shall be true and correct as
of the Closing Date and Seller shall have performed all of its obligations and
covenants under this Agreement;


  f. Buyer shall have received an opinion of the counsel for Seller, dated as of
the Closing Date, in form reasonably satisfactory to Buyer and its counsel, to
the effect that:


  1. Seller is a national bank duly organized and existing in good standing
under the laws of the United States and possesses full corporate power and all
necessary approvals to own and operate its properties and to carry on its
business as presently owned, operated and conducted by it. Seller is duly
qualified to do business and is in good standing under the laws of the United
States. Seller is a member in good standing of the Federal Reserve Bank of
Minneapolis and Seller’s accounts are insured by the FDIC to the fullest extent
permitted under federal law, and to such counsel’s knowledge (i) no proceedings
for the termination or revocation of such insurance are pending, or threatened;
and (ii) Seller is not currently under any cease and desist order;


  2. The execution, delivery and performance by Seller of this Agreement and
each of the bills of sale, assignments and other documents and instruments of
Transfer executed in connection therewith have been duly authorized by all
necessary corporate action, executed and delivered by, and each is a valid and
binding obligation of, Seller, enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency, reorganization or other Laws relating to
or affecting the enforcement of creditors’ rights generally including, without
limitation, the avoidance powers of the FDIC pursuant to the Federal Deposit
Insurance Act and except that courts might award money Damages rather than
specific performance;


  3. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not violate any Law or violate any
provision of, or result in the breach of, or accelerate or permit the
acceleration of the performance required by the terms of the respective articles
or bylaws of Seller, or any agreement known to such counsel to which Seller is a
party or by which it or any of its Assets may be bound or any order, judgment or
decree known to such counsel to be binding upon Seller, or result in the
creation of any security interest, lien, charge or encumbrance upon any of the
Assets under any agreement known to such counsel to which Seller is a party, or
terminate or result in the termination of any such agreement; and


  4. There is no litigation or other proceeding or governmental investigation
pending or threatened against or relating to Seller which might have a material
adverse effect on or relating to the transactions contemplated by this
Agreement.


  g. The physical condition of the Branches and the Assets shall have remained
materially the same in all respects from the date of this Agreement until the
Closing Date, ordinary wear and tear excepted; and


-19-

--------------------------------------------------------------------------------



  h. Seller shall have provided, on or before the Closing Date, the reports
listed on Schedule 7.3(h).


Section 7.4.     Delivery at the Closing by Seller. Subject to the satisfaction
(unless waived in advance by Seller in writing) of the conditions precedent as
set forth in Section 7.2, Seller shall deliver or cause to be delivered to Buyer
at or prior to the Closing:

  a. All bills of sale, assignments, consents and other documents and
instruments (which documents and instruments shall be reasonably satisfactory in
form and substance to legal counsel for Buyer) necessary to Transfer to Buyer
all Seller’s right, title and interest in and to the Assets and Liabilities and
all Purchased Accounts, as more fully described in Section 2.1 hereof), free and
clear of any and all Claims other than Permitted Encumbrances with respect to
the Real Property;


  b. All other such documents, instruments of Transfer or such other papers as
Buyer may reasonably request to vest in Buyer the title to the Assets or
Liabilities, or to permit Buyer to succeed to the operations, properties, and
business of the Branches;


  c. Certificates, executed by an authorized officer of Seller, dated as of the
Closing Date, to the effect that all of Seller’s representations and warranties
hereunder are true and correct, that all of Seller’s conditions to the Closing
set forth in Section 7.2 have been satisfied, and that all required Regulatory
Approvals for which Seller is required to apply (if any) have been obtained;


  d. Copies of all resolutions of Seller’s Board of Directors relating to this
Agreement and the transactions contemplated hereby certified by the Secretary or
Assistant Secretary of Seller and dated as of the Closing Date;


  e. All such cash as required by Section 2.1(c) hereof;


  f. A general warranty deed duly executed and acknowledged by Seller in
recordable form conveying title in fee simple for the seven (7) Branches to be
so conveyed, subject, however, to the Permitted Encumbrances, and a standard
ALTA form of owner’s title insurance policy (or a binding commitment
therefor) issued by a title insurance company mutually acceptable to the
parties, and including an affidavit in the form prescribed by the title company
for the removal of its standard printed exceptions, except that Seller shall not
be obligated to execute any affidavit that is inaccurate, each dated as of the
Closing Date, insuring that Buyer is the fee simple owner of the Real Property,
subject only to Permitted Encumbrances, the cost of which will be paid for by
Seller, and such sublease, sublicense, or other documents and instruments as
shall be reasonably satisfactory in form and substance to legal counsel for
Buyer necessary to transfer Seller’s interest in such Real Estate that is
subject to a license and/or lease and that is a Contract;


  g. Actual and physical possession of the Branches;


  h. Originals or copies of the books and records relating to the Branches, the
Assets, and the Liabilities including without limitation the reports set forth
on Schedules 1.17; and


  i. An assignment or assignments, without recourse, of all Seller’s interest in
the Account Loans in a form reasonably satisfactory to counsel for Buyer, it
being understood that these assignments without recourse are not intended to and
do not limit to any extent Seller’s above set out title warranties and
representations as to the Account Loans up to and including the Closing. Nothing
herein is intended to exclude such warranties and representations from being
extinguished in accordance with Section 10.8.


20

--------------------------------------------------------------------------------



Section 7.5.     Delivery at the Closing by Buyer. Subject to the satisfaction
(unless waived in advance by Buyer in writing) of the conditions precedent as
set forth in Section 7.3, Buyer shall deliver or cause to be delivered to Seller
at or prior to the Closing:

  a. A written undertaking wherein Buyer will assume and agree to pay, perform
and discharge the Liabilities as further provided in Sections 2.1, 2.2, and 8.2,
in form and substance as set forth in the attached Schedule 7.5(a), which form
and substance is deemed reasonably satisfactory to Seller and its counsel;


  b. Certificates, executed by an authorized officer of Buyer, dated as of the
Closing Date, to the effect that all of Buyer’s representations and warranties
hereunder are true and correct, that all of Buyer’s conditions to the Closing
set forth in Section 7.3 have been satisfied, and that all required Regulatory
Approvals for which Buyer is required to apply have been obtained;


  c. Copies of all resolutions of Buyer’s Board of Directors relating to this
Agreement and the transactions contemplated hereby certified by the Secretary of
Buyer and dated as of the Closing Date;


  d. Assurances and certifications, executed by an authorized officer of Buyer,
reasonably satisfactory in form and substance to Seller and its counsel that all
of the Purchased Accounts will be insured by the FDIC to the full extent
permitted by federal law immediately after such Accounts are transferred under
this Agreement; and


  e. Such sublease, sublicense, or other documents and instruments (as shall be
reasonably satisfactory in form and substance to legal counsel for
Seller) necessary for Buyer to assume Seller’s interest and undertake its
obligations with respect to the Real Estate that is subject to a lease or
license and that is a Contract.


Section 7.6.     Damage or Condemnation. If, prior to the Closing, the Branches
are materially damaged, destroyed, condemned (or threatened with condemnation),
Buyer shall have the option to: (i) request that the Closing go forward as
scheduled, in which case the Purchase Price determined under Section 3.1 shall
be appropriately adjusted, and the insurance proceeds allocated, as agreed by
the parties based on Assets being acquired by Buyer and Personal Property to be
retained by Seller; or (ii) prior to the Closing terminate the Agreement and
provide written notice thereof to Seller, in which case Seller shall be entitled
to all insurance proceeds and the responsibilities of the parties upon
termination shall be determined by Section 9.2. If the Branches are damaged,
destroyed, condemned (or threatened with condemnation), but not materially so,
Buyer shall have the option to: (i) without reduction in the amount contemplated
by Sections 2.1 or 3.1 hereof, purchase the Branches, in which case Seller shall
pay to Buyer all casualty insurance and condemnation proceeds which have
heretofore been paid (and assign to Buyer any rights which Seller then has with
respect to any casualty insurance and condemnation proceeds which may thereafter
be paid) to Seller by reason of such damage, destruction or condemnation; or
(ii) request that the Closing be delayed until all damage has been repaired, in
which case, upon request by Buyer, Seller shall immediately begin and promptly
complete all required repairs, but in no case shall such delay in the Closing be
longer than ten (10) days following completion of repairs. The term “materially”
means to such an extent that such event would unreasonably interfere with the
conduct of business on the property for a period which extends beyond ninety
(90) days following the Closing.

21

--------------------------------------------------------------------------------



Article 8. Additional Covenants and Obligations

Section 8.1.     Notice to Customers and Cooperation Regarding Branches’ Account
Customers. Between thirty (30) and thirty-five (35) days prior to the Closing,
Seller and Buyer will notify all Account owners at the Branches (the
“Depositors”) whose Accounts are to be conveyed to and assumed by Buyer of the
pending transfer of the Accounts. It is anticipated that such notice will occur
at such time after the date hereof as Buyer has submitted its regulatory filings
contemplated hereby and Seller has received reasonable assurances from Buyer
that such filings will be acted upon such that the Closing is reasonably likely
to occur on a date targeted by Buyer and Seller. This notice will be sent by
Buyer and shall be in a form acceptable to both parties, shall be in compliance
with all federal regulations, and shall include a joint statement by Seller and
Buyer encouraging Depositors to maintain their respective deposits at the
applicable Branch through the Closing Date and with Buyer thereafter. The cost
of such notice shall be borne by Buyer. This notice will include all
notifications required by federal regulations so that there will only be one
mailing to customers prior to the Closing Date. Consistent with regulatory
requirements, Buyer shall, after the Closing has been consummated, provide to
all holders of the Purchased Accounts a letter of notification of the
transactions consummated at the Closing, which letter shall state that Buyer has
assumed the Purchased Accounts and that such individual Purchased Accounts shall
be added to all accounts owned by the holder at Buyer for purposes of FDIC
coverage. [See FDIA § 8(q), 12 U.S.C. § 1818(q).] In addition, Buyer shall at
its cost furnish each holder of a Purchased Account that has check access with
MICR encoded checks, withdrawal orders and deposit tickets or deposit advices
and drafts using the forms of Buyer and with the instructions to the depositor
to utilize such checks, withdrawal orders and deposit tickets or deposit advices
and drafts on Buyer’s forms from the Effective Time on, and thereafter to
destroy any unused checks, withdrawal orders and deposit tickets or deposit
advices and drafts on Seller’s forms. Further, upon renewal of the certificates
of deposit which comprise a portion of the Purchased Accounts, Buyer shall
substitute its certificates of deposit for those of Seller on and after the
Effective Time.

At or prior to the Closing, Buyer and Seller shall make appropriate arrangements
with each other to provide for settlement by Buyer of checks, deposits, debits,
returns, and other items which are presented to Seller after the Closing for the
Purchased Accounts, and for settlement by Seller of checks, deposits, debits,
returns and other items which are presented to Buyer after the Closing on
Accounts retained by Seller. Seller shall forward items received on sold
accounts to Buyer for not more than seventy-five (75) days after the Closing
Date. There shall be no charge for the services provided by a party to the other
pursuant to this paragraph.

Section 8.2.     Contracts with Depositors and Borrowers. Buyer will timely
perform, honor, and assume all contractual deposit agreements and/or
relationships between Seller and Seller’s depositors in the Branches with regard
to the Account Loans and the Purchased Accounts. All savings accounts and
savings certificates of Seller purchased by Buyer shall become savings accounts
and savings certificates of Buyer of the same amount, terms, rate and maturity.
All Account Loans shall become the Account Loans of Buyer of the same amount,
terms, rate and maturity. Seller will upon request provide Buyer with copies of
any documentation pertaining to the Account Loans or Purchased Accounts, if such
documentation was not transferred as part of the books and records.

Section 8.3.     1099s. Buyer will issue Form 1099 and other required tax
reports, if any, on a timely basis to all customers of the Branches for the time
period from the day after the Closing to the end of the calendar year. Seller
will issue Form 1099 and other required tax reports, if any, for the period from
the beginning of the calendar year up to the date of the Closing.

22

--------------------------------------------------------------------------------



Section 8.4.     Data Processing Agreement and Hardware. Seller will provide
Buyer, at a reasonable time in advance of the Closing, all such information set
forth on Schedule 1.17 and access to equipment and records as Buyer shall
reasonably request in order to effectuate a conversion of the Purchased Accounts
and Account Loans from Seller to Buyer as of the Effective Time. Buyer
represents that Buyer has reviewed Seller’s data processing systems, that a
conversion of the Purchased Accounts on the Closing Date is feasible, and that
Buyer will take all actions necessary and appropriate in order to accomplish a
conversion of the Purchased Accounts and Account Loans on the Closing Date.

Section 8.5.     Conduct of Business; Maintenance of Properties. From the date
of this Agreement until the Closing Date, Seller covenants that, except as
approved in advance by Buyer, it will:

  a. Carry on the business of the Branches substantially in the same manner as
on the date of this Agreement, use all reasonable efforts to preserve intact its
current business organization, and preserve its business relationships with
depositors, customers and others having business relationships with it and whose
accounts will be retained at the Branches; provided, however, that Seller need
not, in its sole discretion, advertise or promote new or substantially new
customer services in the principal market of the Branches;


  b. Cooperate with and assist Buyer in assuring the orderly transition of the
business of the Branches to Buyer from Seller;


  c. Maintain the Real Property and the Personal Property in its current
condition, ordinary wear and tear excepted; and


  d. Not change its deposit rates and terms or Account Loan underwriting for
customers of the Branches other than routine changes that are consistent with
Seller’s Michigan pricing strategy and practices that have applied to the
Branches, except that Seller may match interest rates paid by other financial
institutions in Bay, Saginaw, Midland, and Calhoun Counties and adjacent
counties in order to remain competitive.


Section 8.6.     Books and Records. From the date hereof until the Closing Date,
Seller shall provide Buyer with reasonable access to its books, records, and
personnel relative to the Branches, the Assets, and the Liabilities. Subsequent
to the Closing Date, Seller agrees to cooperate with any reasonable request of
Buyer for information relative to the Branches, the Assets, or the Liabilities.

Section 8.7.     Return of Information if No Closing. In the event the
transactions contemplated by this Agreement are not consummated for any reason,
Buyer shall return to Seller all information obtained from Seller in connection
with such transactions and shall not disclose any information concerning the
Branches or Seller to any third party, and will thereafter comply with the
provisions of Section 9.2 hereof.

Section 8.8.     Personnel to be Made Available. Each party shall reasonably
make available to the other party personnel for consultation during normal
business hours for a period of thirty (30) calendar days after the Closing.

Section 8.9.     No Use of Seller’s Name by Buyer; No Partnership or Joint
Venture. Buyer agrees that after the Closing the name of Seller shall not be
used in any manner in connection with the operation of the Branches or otherwise
by Buyer, except as provided in Sections 8.1. No activity of Buyer after the
Closing shall state or imply that Seller is in any way involved as a partner,
joint venturer, or otherwise in the business of Buyer. As soon as practicable
(but not more than two weeks) after the Effective Time, Buyer shall erect or
install new signage at the Branches which does not use the name of Seller.
Immediately after the Effective Time, Buyer shall replace all brochures,
postings or other materials using Seller’s name with materials reflecting
Buyer’s ownership of the Branches.

23

--------------------------------------------------------------------------------



Section 8.10.     Conduct of Buyer’s Business. From and after the date of this
Agreement until the Closing Date, Buyer agrees that it shall not engage in
promotional pricing of deposits in the service area of the Branches for the
purpose of transferring Seller’s customers at the Branches to Buyer prior to the
Closing.

Section 8.11.     Extensions. Either party hereto may, by written agreement,
extend the time for the performance of any of the obligations or other acts of
the other party hereto. Any term or condition of this Agreement may be waived in
writing at any time by the party entitled to the benefit thereof. Any agreement
on the part of a party for any such extension, modification or waiver shall be
validly and sufficiently given and authorized for the purpose of this Agreement
if given in writing appropriately signed in the case of Seller by Seller and
delivered to Buyer and in the case of Buyer by Buyer and delivered to Seller.

Section 8.12.     Amendment. The terms, provisions, and conditions of this
Agreement may not be changed, modified or amended in any manner except by an
instrument in writing duly executed by the parties hereto.

Section 8.13.     Limits on Solicitation by Seller. For a period of sixty
(60) consecutive months after the Closing Date, Seller shall not establish,
acquire or operate any “bricks and mortar” traditional, in-store, campus or
other branches or deposit production offices (“Depository Facility”) that would
or could take deposits within the Michigan counties of Bay, Saginaw, Midland, or
Calhoun. Any offices of Seller currently in operation shall be permitted to
continue in such operation. During the period between the date of this Agreement
and the Closing Date and for the period beginning on the Closing Date and ending
sixty (60) consecutive months after the Closing Date, Seller shall not solicit
any Persons to transfer their Accounts maintained at any Branch
(“Depositors”) to any other branch office of Seller, or conduct any marketing,
media or customer solicitation campaign targeted to induce Depositors or
customers of Buyer to discontinue their deposit account relationship with Buyer,
except as may occur as a result of (i) a solicitation of deposits or loans from
or to a major statewide or multi-county depositor such as a company with more
than one location or a state or other governmental agency, (ii) a solicitation
of deposits through advertising or solicitations directed to the public
generally (other than via mass mailings after the Closing Date in the counties
of Bay, Saginaw, Midland, or Calhoun), (iii) any existing lending, deposit,
trust, or other banking relationships domiciled in any of the Seller’s other
branch offices or other facilities, or (iv) Seller’s operation of automated
teller machines that are not sold with the Branches. Nothing in this
Section 8.13 shall prohibit Seller or any affiliate of Seller from soliciting
for or conducting any other line of business in the market area of any Branch,
including commercial banking, consumer lending, mortgage banking, leasing,
insurance, securities, or cash management services. Notwithstanding the
limitations in this Section 8.13, Seller (i) may take such actions as are
necessary to comply with any applicable contractual provisions or regulatory
requirements; (ii) may be acquired by an institution with branches in any
counties in Michigan, and (iii) may carry on Internet banking or other
activities that do not require it to establish, acquire, or operate a Depository
Facility. This Section 8.13 is not intended to hinder the operations or business
planning of the acquiring or resulting institution following any such merger or
acquisition. For this reason, this Section 8.13 shall terminate effective upon
Seller being acquired by an unaffiliated entity as a part of a merger
transaction. The provisions of this Section 8.13 shall not prohibit Seller, on
or after the third anniversary of the Closing Date, from acquiring a financial
institution with offices in the counties of Bay, Saginaw, Midland or Calhoun.

24

--------------------------------------------------------------------------------



Section 8.14.     Limits on Solicitation by Buyer. At any time prior to the
Closing, Buyer will not and will not permit any of its Affiliates to conduct any
marketing, media or customer solicitation campaign intended to induce Seller’s
customers whose deposits or loans are to be acquired by Buyer to discontinue
their deposit or Account Loan relationship with Seller; provided, however, that
nothing herein shall prevent Buyer, or its respective Affiliates, from
(i) forwarding to all depositors at the Branches the notice of the transactions
contemplated by this Agreement with any notice required by any governmental
agency or by any law, rule or regulation or (ii) making general communications
directed to the public by newspaper, radio, or television advertisements of a
general nature in a manner consistent with Buyer’s marketing procedures, as long
as the same are not designed to single out and target Seller’s loan customers.
In addition, and at any time prior to or for a period of sixty (60) months after
the Closing, Buyer agrees that it and its Affiliates will not target Seller’s
loan customers for refinance activity where the targeting is based upon such
borrowers being Seller’s loan customers. By way of illustration of the parties’
intent, Buyer agrees that it and its Affiliates will not establish marketing
plans, pricing programs, incentives to personnel, or other strategies with the
goal being to specifically target Seller’s loan customers for refinance. Buyer
agrees that it will not use statement stuffers or any other advertising that
uses all or part of Seller’s name or the names of its predecessor, Great Lakes
National Bank Michigan or Great Lakes Bancorp. Buyer may use the list of
Depositors to market any of its products to, but it will not seek to establish a
list of Seller’s loan customers either from the information it obtains from
Seller, including its present or former employees, or otherwise.

Section 8.15.     Campus Branch. Buyer agrees that it will cooperate in
establishing a plan with Seller and SVSU for the conversion of the SVSU Branch
(“SVSU Plan”). The SVSU Plan will be established as soon as possible and prior
to Closing. The SVSU Plan will include customary landlord estoppels and will
address whether Buyer will assume Seller’s lease with SVSU, or whether it will
execute a replacement lease that will release Seller of its obligations under
the existing lease. The SVSU Plan will address how the combined ATM and student
identification cards will be converted, and will include a provision requiring
either (a) that SVSU release Seller of its obligations to SVSU in recognition of
Buyer’s purchase of the Branch or (b) that Buyer will indemnify Seller for its
obligations under the existing lease. Any other provision of this Agreement
notwithstanding, the Closing shall be contingent upon the parties establishing
and carrying out those provisions of the Plan that are to take place prior to
the Closing. The parties agree to establish the SVSU Plan in a writing to be
signed by each of them, with such to provide that it is thereupon incorporated
by reference in this Agreement as Schedule 8.15. In the event a plan
satisfactory to both Seller and Buyer is not reached, then Seller shall retain
the SVSU Branch and the non-compete provisions of Section 8.13 shall be
inapplicable to Seller’s operation of such Branch.

Section 8.16.     In-Store Branch. Buyer agrees that it will cooperate in
establishing a plan with Seller and Seller’s licensor for the conversion of the
Kroger Branch (“Kroger Plan”). The Kroger Plan will be established as soon as
possible, and prior to Closing. The Kroger Plan will include customary licensor
estoppels and will address whether Buyer will assume Seller’s license for the
Kroger Branch, or whether it will execute a replacement license that will
release Seller of its obligations under the existing license. The Kroger Plan
will include a provision requiring either (a) that Seller’s licensor release
Seller of its obligations under the license in recognition of Buyer’s purchase
of the Branch or (b) that Buyer will indemnify Seller for its obligations under
the existing license. Any other provision of this Agreement notwithstanding, the
Closing shall be contingent upon the parties establishing and carrying out those
provisions of the Plan that are to take place prior to the Closing. The parties
agree to establish the Kroger Plan is a writing to be signed by each of them,
with such to provide that it is thereupon incorporated by reference in this
Agreement as Schedule 8.16. In the event a plan satisfactory to both Seller and
Buyer is not reached, then either (i) Seller shall retain the Kroger Branch and
the non-compete provisions of Section 8.13 shall be inapplicable to Seller’s
operation of such Branch; or (ii) Seller may include the Accounts of the Kroger
Branch with the Accounts of the other Bay City Branch and also include such in
the Purchased Accounts. In the event the Seller proceeds under subsection (ii),
it will close the Kroger Branch pursuant to applicable Laws, and any Closing
will be delayed in order to allow for this.

25

--------------------------------------------------------------------------------



Section 8.17.     Indenture of Lease. The Indenture of Lease for the Branch
located at 4850 Bay Road either will be assigned or subleased to Buyer (with any
necessary landlord consent), subject to Buyer’s indemnification of Seller for
its obligations under the existing lease, or Buyer will negotiate a new lease
with the landlord that will release Seller of its obligations under the existing
lease. Seller’s failure to obtain the landlord’s consent shall not constitute a
default of any kind under this Agreement, provided that such assignment,
sublease, or new lease shall be a condition to Buyer’s obligation to close under
Section 7.3.

Article 9. Termination

Section 9.1.     Termination of Agreement. Notwithstanding any other provision
of this Agreement, this Agreement and the transactions contemplated hereby may
be abandoned and terminated at any time before the Closing as follows:

  a. By mutual agreement of the parties;


  b. By either party if:


  i. The other party shall default in any material respect in the performance or
observance of any covenant, agreement, provision, or duty hereunder and such
default shall not be remedied within thirty (30) days after written notice from
the non-defaulting party to the defaulting party;


  ii. Any action or proceeding before any court or other governmental body or
agency shall have been instituted to restrain or prohibit the consummation of
this Agreement and either Buyer or Seller shall deem it inadvisable to proceed;


  iii. Any regulatory authority having jurisdiction over the transactions
contemplated hereby shall have issued to either party an official written notice
of disapproval, denial or rejection of any application or specifying unduly
burdensome conditions to approval, as reasonably determined by either party,
concerning the transaction contemplated hereby; and


  iv. The transactions contemplated in this Agreement have not been consummated
by April 30, 2007, provided that this right to terminate shall not be available
to any party whose failure to perform an obligation under this Agreement has
been the cause of, or has resulted in, the failure of the sale to be consummated
by the date stated.


  c. By Buyer, within thirty (30) days of the date hereof if its due diligence
review discloses significant compliance, underwriting or other material problems
with the Account Loans, or Purchased Accounts which Buyer identifies in writing
to Seller prior to the expiration of the thirty (30) day period and which Seller
refuses to retain or is unable to cure within twenty (20) days after receiving
said notice; and


  d. By Buyer, pursuant to Section 6.17, Section 6.21 or Section 7.6.


Notwithstanding anything in this section to the contrary, neither party hereto
shall have the right to terminate this Agreement on account of its own breach or
any immaterial breach by the other party hereto.

26

--------------------------------------------------------------------------------



Section 9.2.     Responsibilities upon Termination. Upon termination of this
Agreement, each party shall bear its own costs and expenses, and neither Buyer
nor Seller shall have any liability or obligation hereunder to the other, except
in accordance with Buyer’s obligations under Section 8.7 and as follows:

  a. In the event this Agreement is terminated because of a default by either
party, then the other party shall have all the rights afforded to it in law or
in equity by reason of the default. By way of example, and without limiting
Seller’s selection of a different remedy available to it under this Agreement,
in the event the Closing does not occur on or before April 20, 2007, because of
Buyer’s breach, Seller may terminate this Agreement upon written notification to
Buyer. If Seller subsequently sells the Branches to any other purchaser, then
Buyer shall be required to pay Seller the amount, if any, by which the Purchase
Price determined by computing the deposit premium and purchase price of the
fixed assets based on a Closing Date of March 23, 2007, exceeds the Purchase
Price (determined by the same computation) received by Seller in such subsequent
sale. Purchaser’s payment in such event shall be made in cash on or about the
closing date for such subsequent sale. In the event that the Closing does not
occur by March 23, 2007, because of Buyer’s breach, and Seller elects not to
terminate the Agreement, then as an addition to the purchase price Buyer shall
be required to pay Seller the amount, if any, by which the Purchase Price
(determined by computing the deposit premium and purchase price of the fixed
assets based on a Closing Date of March 23, 2007 exceeds the purchase price as
otherwise determined as of the final closing date; and


  b. Buyer shall comply with Section 8.7 and shall not make any use for its own
benefit, or for the benefit of any business or entity of Seller, or make
disclosure to any third party of any confidential information, customer lists,
customer information, supplier information, account data, or other information
pertaining to the Branches or to any other branch operations of Seller, which
was acquired from Seller in connection with the negotiation or performance of
this Agreement, including but not limited to preparing for the Closing. Buyer
shall immediately return all customer lists and lists of Purchased Accounts to
Seller. Seller will treat any confidential information obtained from Buyer in
the same manner.


  c. A party shall not be deemed to be in default should it fail to timely
obtain its Regulatory Approvals, provided that (i) it sought such approval as
required by Section 6.7; and (ii) any failure to timely obtain its Regulatory
Approvals is cured such that the Closing occurs on or before April 30, 2007. A
party also shall not be deemed to be in default should it fail to obtain its
Regulatory Approvals as a consequence of unforeseen events not covered by the
representations and warranties provided in Article 4 above in the case of
Seller, and Article 5 above in the case of Buyer.


Article 10. Miscellaneous

Section 10.1.     Entire Agreement; Assignments. This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
The Agreement may not be assigned, provided that nothing in this Section 10.1
shall limit the tax deferred exchange provisions set forth in Section 10.9.

Section 10.2.     Validity. If any provision of this Agreement or the
application thereof to any Person or circumstance, is held to be invalid or
unenforceable, the remainder of this Agreement, and the application of such
provision to other Persons or circumstances, shall not be affected thereby, and
to such end, the provisions of this Agreement are agreed severable.

27

--------------------------------------------------------------------------------



Section 10.3.     Notices. All notices, requests, demands or other
communications hereunder shall be in writing and shall be given (and shall be
deemed to be duly given upon receipt) by delivery in person, by confirmed
facsimile or by registered or certified mail to the other party as follows:

If to Seller: TCF National Bank
401 E. Liberty Street
Ann Arbor, Michigan 48104
Attention: Gary L. Fineman, Senior Vice President
                    and Regional Counsel


With a copy to: TCF National Bank
801 Marquette Avenue South
Minneapolis, Minnesota 55402
Attention: Charles P. Hoffman, Jr., Senior Vice President


If to Buyer: Independent Bank Corporation
230 West Main Street
PO Box 491
Ionia, Michigan 48846
Attention: Robert N. Shuster, Executive Vice President
                   and Chief Financial Officer


With a copy to: Varnum, Riddering, Schmidt & Howlett LLP
333 Bridge Street, NW
PO Box 352
Grand Rapids, Michigan 49504
Attention: Michael G. Wooldridge


or to such other address as the Person listed above may subsequently designate.

Section 10.4.     Governing Law; Arbitration. This Agreement shall be governed
by and construed in accordance with the laws of the State of Michigan, except
where federal law is controlling. Any disputes concerning this Agreement will be
submitted to binding arbitration conducted by the American Arbitration
Association (“AAA”) in Southfield, Michigan.

Section 10.5.     Descriptive Headings. The descriptive headings in this
Agreement are inserted for convenience and reference only and are not intended
to be part of or to affect the meaning or interpretation of the Agreement.

Section 10.6.     Parties in Interest. This Agreement shall be binding upon and
will inure solely to the benefit of the parties hereto, their successors and
assigns. Nothing in this Agreement, express or implied, is intended to or will
be deemed to confer upon any other Person any rights, benefits or remedies
whatsoever under or by reason of this Agreement.

Section 10.7.     Announcements. Seller and Buyer hereby agree to cooperate in
making public announcements or issuing press releases concerning this Agreement
and the transaction contemplated herein. No such public announcement or press
release shall be made or issued without the other party’s prior review and
consent. Nothing contained herein shall prevent either of the parties at any
time from furnishing any information to any governmental agency or releasing
information as required by a lawful subpoena.

28

--------------------------------------------------------------------------------



Section 10.8.     Survival. All representations and warranties made by Seller
and contained in this Agreement or in any Schedule, certificate, document, or
written statement delivered pursuant to this Agreement shall survive the Closing
until the first anniversary of the Closing Date. All representations and
warranties made by Buyer and contained in this Agreement or in any Schedule,
certificate, document, or written statement delivered pursuant to this Agreement
shall survive without a time limit.

Section 10.9.     Tax Deferred Exchange (§ 1031). In the event, prior to the
Closing, either party shall desire to restructure this transaction as a part of
a tax deferred exchange, pursuant to § 1031 of the Internal Revenue Code, the
parties, as an accommodation as applicable, shall enter into and execute any
such amendatory documentation as may be reasonably requested; provided, however,
that the accommodating party shall not incur any additional cost, expense, risk,
or potential liability whatsoever on account thereof and shall be held harmless
and indemnified in full by the other party in the event it incurs such costs,
expenses, liabilities, or damages. The accommodating party shall have no
liability to the other whatsoever in the event the subject transaction is found,
held, or adjudicated not to qualify as or as a part of a tax deferred exchange
pursuant to § 1031 of the Internal Revenue Code and shall be held harmless and
indemnified in full by such other party.

Section 10.10.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original.

(signatures on next page)

29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf by duly authorized representatives as of the day and year first
above written.

INDEPENDENT BANK


By: /s/ Robert N. Shuster
      ——————————————
        Robert N. Shuster
Its:   Assistant Vice President


ATTEST:


By: /s/ Donna L. Kiley
      ——————————————
Title: "OFFICIAL SEAL"
          Donna L. Kiley
          Notary Public, State of Illinois
          My Commission Exp. 10/17/2008


INDEPENDENT BANK SOUTH MICHIGAN


By: /s/ Robert N. Shuster
      ——————————————
        Robert N. Shuster
Its:   Assistant Vice President


ATTEST:


By: /s/ Donna L. Kiley
      ——————————————
Title: "OFFICIAL SEAL"
          Donna L. Kiley
          Notary Public, State of Illinois
          My Commission Exp. 10/17/2008


TCF NATIONAL BANK


By: /s/ Timothy P. Bailey
      ——————————————
        Timothy P. Bailey
Its:   Chief Executive Officer and President


ATTEST:


By: /s/ Charles P. Hoffman, Jr.
      ——————————————
          Charles P. Hoffman, Jr.
Title: Senior Vice President
